Title: From Thomas Jefferson to Thomas Munroe, 4 August 1804
From: Jefferson, Thomas
To: Munroe, Thomas


               
                  
                     Dear Sir
                  
                  Monticello Aug. 4. 04.
               
               Your’s of July 31st. is recieved, and I am sorry to learn that our funds call for a contraction of our works. in this case every thing unessential in other parts must be given up to finish the Capitol, which is the main object. I will give you my thoughts on the several parts of the works, and leave to yourself on consultation with mr Lenthall & mr Blagden to modify them according to existing circumstances which can be sensible only to those on the spot.
               President’s house. the finishing the main sewer may be given up, as the small old one, if left open, can be kept open & will suffice for another year.
               the ice-house (or cellar) may be stopped
               the passage above stairs need not be done.
               the only things therefore to be persevered in there, is the bed-room and it’s appendages in the S.E. angle of the house above stairs, and the flooring of the East end above & below: & this last is persevered in merely because it is believed to be much advanced.
               The Highways. drop the additional arch to the Tyber, if not begun: repair temporarily the vents across the avenue, where they are not begun on a better scale, and repair the gravelling to the original height only. the work at the War-office will be too much for our funds. in this way we may produce a recruit from the fund of 1803. to that of 1804.
               Capitol. I think with mr Lenthall that the interior walls should be raised to the height of the basement story to support the external walls: at least that all those parts should be raised which form abutments for the exterior walls. if any of the central parts are not immediately necessary for security, & they can be finished the next year, they might be omitted for the present.
               After doing as much of the interior as is essential, I should be for stopping all further cutting & purchasing of stone beyond what can be laid this year, & raising the external walls to the last dollar: and even on credit, where the contractors can lie out of their money till February. but these ideas are submitted to your modifications, on a view of the whole. Salutations & respect
               
                  
                     Th: Jefferson
                  
               
            